Citation Nr: 0821090	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for tendonitis of the 
right elbow.

3.  Entitlement to service connection for tendonitis of the 
left elbow.

4.  Entitlement to service connection for arthritis and 
tendonitis of the legs and feet.

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease with early 
degenerative changes in cervical, thoracic, and lumbar 
spine-to include the question of whether a timely 
substantive appeal was filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973, and from September 1987 to December 2001.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
that, in pertinent part, denied service connection for 
diabetes mellitus, tendonitis of the left and right elbows, 
arthritis and tendonitis of bilateral legs and feet, and 
degenerative disc disease.  

In June 2004, the RO granted service connection and assigned 
an initial 10 percent disability evaluation for degenerative 
disc disease with early degenerative changes in cervical, 
thoracic, and lumbar spine-effective January 1, 2002.

In September 2007, the Board remanded the matters in 
appellate status for additional development.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for degenerative disc disease with early 
degenerative changes in cervical, thoracic, and lumbar 
spine-which the Board has recharacterized to include the 
question of whether a timely substantive appeal has been 
filed, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
 
Correspondence submitted by the veteran and his 
representative in August 2004 and in July 2007 could be 
construed as raising service connection claims for paralysis 
of the lower extremities, secondary to service-connected 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine; for varicose veins of the lower extremities; 
and for plantar fasciitis and heel spurs.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has diabetes 
mellitus, type II.   

2.  A current diagnosis of tendonitis of the right elbow is 
not objectively shown.  

3.  A current diagnosis of tendonitis of the left elbow is 
not objectively shown.  

4.  A current diagnosis of arthritis and/or tendonitis of the 
legs and feet is not objectively shown.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Tendonitis of the right elbow was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3.  Tendonitis of the left elbow was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4.  Arthritis and tendonitis of the legs and feet were not 
incurred or aggravated in service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

The record contains VCAA letters dated in March 2002, 
February 2005, and September 2007.  Although the March 2002 
letter was issued prior to the initial unfavorable decision 
on the claim, the February 2005, and September 2007 letters 
were issued subsequent to the initial unfavorable decision on 
the claim.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, in a September 2007 letter, the RO notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The letters dated in March 2002, February 2005, and September 
2007 informed the appellant of what evidence was required to 
substantiate the claims, and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds 
that any error in timing of the notice was not prejudicial to 
the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of supplemental 
statements of the case issued in February 2008 and March 
2008, after complete notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO or AMC has obtained copies of 
the service medical records and outpatient treatment records, 
and has arranged for a VA examination in connection with the 
claims on appeal, a report of which is of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  

Further, as will be discussed in more detail below, the 
record does not contain current diagnoses of diabetes 
mellitus, type II, tendonitis of the elbows, and arthritis 
and/or tendonitis of the feet and legs.  Pursuant to the 
VCAA, a medical opinion should be obtained if the evidence 
shows the presence of a current disability, and indicates the 
disability may be associated with service. 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007); See Charles v. Principi, 16 Vet. App. 370 (2002).  As 
there is no evidence of the above-mentioned disabilities, a 
VA examination is not required.   

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may be presumed for certain chronic 
diseases, such as diabetes mellitus and arthritis, which 
become manifest to a compensable degree within a prescribed 
period after discharge from service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
3.307, 3.309 (2007).


A.  Diabetes Mellitus, Type II

On review of all evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has diabetes mellitus, type II.  While 
private medical records dated in 2001 show an assessment of 
diabetes mellitus, an April 2004 VA examiner had the benefit 
of thoroughly reviewing the claim folder, to include the 
private medical evidence, and examining the veteran to 
determine whether diabetes is currently shown.  
Significantly, the examiner indicated that the numerous 
readings of hemoglobin A1Cs and blood sugars are within the 
normal range.  The examiner noted that there was only one 
incident in June 2001 in which fasting blood sugar was 
elevated at 130; otherwise, all readings were normal.  The 
examiner also noted the veteran's Chattanooga primary care 
provider had not diagnosed the veteran with diabetes.  After 
a thorough review of the claims folder, the April 2004 VA 
examiner opined that the veteran does not currently have 
diabetes mellitus, type II.   The examiner pointed out that 
the veteran denied any ketoacidosis or hypoglycemic 
reactions; he has not been prescribed any diabetic 
medication; his VA eye examination in June 2003 was normal; 
and that current laboratory testing did not indicate diabetes 
mellitus.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has diabetes mellitus.  

In analyzing this claim, the Board notes that the veteran is 
competent to describe his symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has diabetes mellitus, type II) because he has not 
been shown to have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Thus, while the veteran contends that his diabetes mellitus 
is controlled by diet and had its onset in service, the 
competent medical evidence of record does not show that he 
currently has diabetes mellitus, type II.   Without a current 
diagnosis of diabetes, the Board finds that the preponderance 
of the evidence is against a finding of service connection 
for pertinent disability.  See Brammer, supra.  There is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


B.  Tendonitis of the Elbows

The veteran is also seeking service connection for tendonitis 
of the right and left elbows.  

Service medical records show that the veteran received elbow 
treatment.   In this regard, in June 2000, while the veteran 
was moving and lifting ammunition, he developed pain in his 
right elbow.  He underwent occupational therapy, and 
limitations were assigned to his physical profile.  
Assessments were acute onset of right lateral epicondylitis, 
and tendonitis of the right elbow.  Follow-up treatment 
included injections for tennis elbow in December 2000 and 
April 2001.

Service medical records also show that the veteran was 
concerned that, with the tendonitis of his right elbow, he 
would not have the endurance needed to pass a military 
physical in September 2000.  Records show that the veteran 
was encouraged to rest his left arm as much as possible 
before the physical.  In September 2001, the veteran 
complained of continuous sharp-to-burning pain to both 
elbows.

Despite the in-service treatment for a right elbow 
disability, and the recommendation that the veteran rest his 
left arm before his physical, the competent medical evidence 
does not show that the veteran currently has tendonitis of 
either elbow.  Significantly, on VA examination in April 
2004, there was no evidence of swelling or deformity of the 
either elbow, nor was there pain or tenderness.  Range of 
bilateral elbow motion was full, and x-rays of the elbows 
were normal.  The veteran was not diagnosed with a disability 
of either elbow.  The examiner only diagnosed the veteran 
with a "history of intermittent tendonitis of the elbow 
bilaterally."  The diagnosis of a "history of" tendonitis 
does not demonstrate that the veteran currently has 
tendonitis.  Review of the remaining post-service medical 
evidence fails to show a diagnosis of tendonitis of either 
elbow.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has tendonitis of the right and left 
elbows.  Furthermore, the Board notes that, at no time during 
the pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he had a disability of either 
elbow.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Accordingly, the Board concludes that the veteran's service 
connection claims for tendonitis of the right and left elbows 
must be denied.  There is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant; the benefit-of-the-doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

C.  Arthritis and Tendonitis of the Legs and Feet 

The veteran is also seeking service connection for arthritis 
and tendonitis of the legs and feet.  On review of all 
evidence of record, however, the Board finds that service 
connection for pertinent disability is not warranted.  In 
this regard, the record does not show that the veteran is 
currently diagnosed with arthritis and/or tendonitis of the 
feet.  While an April 2003 VA outpatient treatment record 
reflects an assessment of arthritis, there is no indication 
that the arthritis is located in his feet or legs.  
Examination of the extremities was essentially normal, 
showing normal joints without crepitus, pain, tenderness, or 
edema.

Moreover, during an April 2004 VA examination, despite 
complaints of daily pain in the lower extremities, to include 
his feet, neither arthritis nor tendonitis of the veteran's 
legs or feet was found.  Examination of the lower extremities 
revealed that the feet were warm, without edema; dorsalis 
pedis and posterior tibial pulses were both 2+.  There was no 
stasis dermatitis or ulcerations on the lower extremities, 
and Homans exam was negative.  There were some mild 
varicosities in the lower extremities, but no tender cords 
were palpated.  There was neither swelling nor deformity of 
the knees or ankles, and no pain with palpation of these 
joints.  There was full range of motion.  Palpation of the 
feet revealed no tenderness, and there was no deformity of 
the feet.  Significantly, x-rays of the feet revealed no 
major abnormality; a plantar spur was noted on the right 
calcaneus.  Arthritis and/or tendonitis of the feet/legs were 
not diagnosed.  

Moreover, the results of nerve conduction studies of the 
veteran's lower extremities in June 2004 were essentially 
within normal limits.

In August 2004, both the veteran's wife and son reported that 
the veteran fell while carrying a bookcase, and that he then 
could not get up until after a few minutes because he could 
neither feel nor move his lower extremities.

During a January 2005 VA examination, the veteran reported 
some numbness occasional in his lower extremities.  
Examination revealed full motor strength of the lower 
extremities.  Sensation was intact to light touch.  Neither 
arthritis nor tendonitis of the veteran's legs or feet was 
found.

According to a June 2007 VA outpatient record, the veteran 
reported right foot pain; and was diagnosed with same.  X-
rays of the right foot were taken and showed evidence of a 
calcaneal spur only; there was no evidence of arthritis or 
tendonitis of the foot.  (The Board also notes that there is 
no indication in the record that the veteran's calcaneal spur 
is related to his military service).  

In sum, the competent medical evidence does not show a 
current diagnosis of arthritis and/or tendonitis of the feet 
or legs.  

In analyzing the claim, the Board acknowledges that during 
service, on reports of personal medical history for 
cardiovascular risk assessment, the veteran reported in 
January 1995 that he ran three miles per week; and in 
September 1997 that he ran six miles per week.  Moreover, in 
October 2001, the veteran reported an intense, aching 
throbbing pain of moderate severity in both feet that had 
been persistent for several months, and there was slight 
tenderness at the medial plantar aponeurosis, posteriorly, of 
both feet.  However, only generalized osteoarthrosis of the 
vertebral column was diagnosed; arthritis and/or tendonitis 
of the veteran's legs or feet were not found.

In any event, as noted, the first element of a service 
connection claim that must be satisfied is a showing of a 
current disability.  Absent evidence of a current diagnosis 
of arthritis and/or tendonitis of the feet or legs, the 
veteran's service connection claim for same must be denied.  
See Brammer, supra.

While the veteran is competent to report his symptomatology, 
he is not competent to offer a probative opinion on a medical 
matter, such as whether he actually suffers from arthritis or 
tendonitis of bilateral leg or feet.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for tendonitis of the right elbow is 
denied.

Service connection for tendonitis of the left elbow is 
denied.

Service connection for arthritis and/or tendonitis of the 
legs and/or feet is denied.

REMAND

In June 2004, the RO granted service connection and assigned 
an initial 10 percent disability rating for the veteran's 
degenerative disc disease with early degenerative changes in 
the cervical, thoracic, and lumbar spine.  The RO notified 
the veteran of that decision by letter of July 19, 2004; and 
also enclosed a statement of the case (SOC) regarding the 
denial of service connection for other issues on appeal.

In August 2004, the veteran submitted a notice of 
disagreement (NOD) with the assigned 10 percent initial 
disability rating for degenerative disc disease; and further 
indicated his objection to the continued denial of service 
connection for other issues on appeal.  A notation reflects 
that the veteran's August 2004 correspondence was accepted by 
the RO as a substantive appeal.

In April 2005, the RO issued a SOC on the denial of a higher, 
initial disability rating for the veteran's degenerative disc 
disease; and a supplemental SOC (SSOC) on the denial of 
service connection for other issues on appeal.

Records reflect that, in February 2008, the RO or AMC 
deferred issuing a rating decision for a higher, initial 
disability rating for the veteran's degenerative disc disease 
because no substantive appeal had been received.

In April 2008, the veteran's representative inquired as to 
the status of the matter for a higher, initial disability 
rating for the veteran's degenerative disc disease, 
contending that the matter was in appellate status.

Later that same month, the RO or AMC issued a memorandum in 
the form of an administrative appeal, concluding that the 
evaluation of the veteran's degenerative disc disease was not 
currently on appeal.

In May 2008, the veteran's representative submitted a VA Form 
646.  The Board has accepted that correspondence as a NOD on 
the matter of an initial disability rating in excess of 10 
percent for degenerative disc disease with early degenerative 
changes in cervical, thoracic, and lumbar spine-to include 
the question of whether a substantive appeal was timely 
perfected.   The RO or AMC must issue a SOC, in response to 
the NOD.  See 38 C.F.R. § 19.34.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with regard to the matter 
of an initial disability rating in excess 
of 10 percent for degenerative disc 
disease with early degenerative changes 
in the cervical, thoracic, and lumbar 
spine-to include the question of whether 
a substantive appeal was timely 
perfected.   The Board will further 
consider this matter only if a sufficient 
substantive appeal is received in 
response to the SOC.

2.  Thereafter, the RO or AMC should re-
adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, 
the RO or AMC must furnish a SSOC that 
includes citation to all additional legal 
authority considered, before the claims 
file is returned to the Board if 
otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO or AMC.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


